           Case 1:18-cv-01391-WMR Document 85 Filed 09/09/19 Page 1 of 2




                                    EXHIBIT A

                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

ADAM STRAYHORN,                )
                               )
     Plaintiff,                )
                               )
     V.                        ) Civil Action
                                ) FileNo. 1:18-CV-01391-WMR
UNIBLOC-PUMP, INC., a Georgia  )
Corporation, HARRY SODERSTROM, )
andBHAVESH PATEL,              )
                               )
     Defendants.               )

             ORDER APPROVING SETTLEMENT AND DISMISSING THE
                        ACTION WITH PREJUDICE

        This action came before the Court on the Parties' Joint Motion for an Order

Approving Settlement and Dismissing the Action with Prejudice. (Dkt. # _).

        Therein, the parties properly sought Final Approval of the terms of their

Settlement. See Lynn's Food Stores, Inc. v. United States, 679 F.2d 1350, 1353

(11th Cir. 1982) ("When employees bring a private action for back wages under

the FLSA, and present to the district court a proposed settlement, the district court



                                                                                EXHIBIT

FPDOCS 36057858. 1
                                         11
                                                                          i        A
                                                                              __c.....___,___
           Case 1:18-cv-01391-WMR Document 85 Filed 09/09/19 Page 2 of 2




may enter a stipulated judgment after scrutinizing the settlement for fairness.")

(citations omitted).

       Having reviewed the Joint Motion, the record, and the details of the

settlement, the Court concludes that the terms of the settlement (1) are fair to the

named Plaintiff; (2) reflect a reasonable compromise over the issues that are

actually in dispute in this case; and (3) demonstrate a good-faith intention by the

parties that the Plaintiffs claims be fully and finally resolved.

       Furthermore, the settlement ( 1) was reached in an adversarial context as the

result of arms-length negotiations between the parties; (2) arrived at a fair

disposition of the claims; and (3) arrived at a fair and reasonable settlement of the

attorneys' fees and costs of litigation. See generally, Lynn's Food Stores, 679 F.2d

at 1353.

       Accordingly, the Motion is GRANTED and the settlement is hereby

APPROVED by the court as a final, fair, adequate, and reasonable resolution of

this Action.

       IT IS FURTHER ORDERED that this matter be DISMISSED WITH

PREJUDICE.

       IT IS SO ORDERED this 9th day of September, 2019.



                                 UNITED STATES DISTRICT JUDGE


FPDOCS 36057858.1
